2016 WI 94

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2003AP2039-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jevon Jones Jaconi, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jevon Jones Jaconi,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST JACONI

OPINION FILED:          November 18, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                             2016 WI 94
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.    2003AP2039-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jevon Jones Jaconi, Attorney at Law:


Office of Lawyer Regulation,                                             FILED
             Complainant,
                                                                    NOV 18, 2016
      v.
                                                                       Diane M. Fremgen
                                                                    Clerk of Supreme Court
Jevon Jones Jaconi,

             Respondent.




      ATTORNEY       reinstatement           proceeding.           Petition           for

reinstatement from disciplinary suspension granted.



      ¶1     PER CURIAM.        We review the report and recommendation

of    Referee    Richard    C.    Ninneman       that     Attorney       Jevon      Jones

Jaconi's petition for reinstatement of his license to practice

law in Wisconsin be granted.               Upon careful of review of the

matter,     we   agree   that    Attorney    Jaconi's         license       should      be

reinstated.         We   also    agree    with    the    referee      that     Attorney
Jaconi     should   be   required    to    pay     the     full     costs      of    this
                                                                         No.    2003AP2039-D



reinstatement proceeding, which are $2,830.82 as of August 29,

2016.

      ¶2     Attorney       Jaconi     was       admitted         to   practice    law    in

Wisconsin in 1998.           His license was administratively suspended

in 2003 for failure to comply with mandatory continuing legal

education (CLE) requirements.                On November 7, 2003, this court

suspended Attorney Jaconi's license to practice law for one year

as   discipline      for    20   counts       of    misconduct          involving    seven

separate clients.           The misconduct included failing to provide

competent     representation;          failing         to     act      with     reasonable

diligence and promptness in representing a client; failing to

keep a client informed about the status of a matter; failing to

promptly    refund     an    unearned        retainer;       failing      to    explain   a

matter to the extent reasonably necessary to permit the client

to   make   informed       decisions     regarding          the    representation;       and

failing to take steps to the extent reasonably practicable to

protect a client's interests.                    In re Disciplinary Proceedings

Against     Jaconi,    2003 WI 137,       267 Wis. 2d 1,         671 N.W.2d 1.
Attorney Jaconi's license is also suspended for failure to pay

State Bar of Wisconsin dues.

      ¶3     In   October        2005,       Attorney         Jaconi      was     publicly

reprimanded for misconduct consisting of failing to explain the

basis or rate of his fee to a client in a grievance matter

pending at the time of his suspension.                       The client involved in

that matter filed a claim with the Wisconsin Lawyers' Fund for

Client Protection (the Fund) and was reimbursed $7,500.                             Public
Reprimand of Jevon Jones Jaconi, No. 2005-8 (electronic copy
                                             2
                                                                      No.     2003AP2039-D



available                                                                              at

https://compendium.wicourts.gov/app/raw/001786.html).

       ¶4     Attorney Jaconi filed a petition for reinstatement of

his license to practice law in August of 2013.                               This court

denied the petition for reinstatement, agreeing with the referee

that    Attorney    Jaconi     failed    to    satisfy   the      requirements        for

reinstatement.        In re Disciplinary Proceedings Against Jaconi,

2014 WI 110, 358 Wis. 2d 335, 854 N.W.2d 355.

       ¶5     On December 22, 2015, Attorney Jaconi filed a second

reinstatement       petition.        The    petition     alleged,           among   other

things, that Attorney Jaconi had complied fully with the terms

of     this   court's    suspension        order,     that   he       had    maintained

competence and learning in the law, that his conduct since the

suspension had been exemplary and above reproach, and that he

had fully complied with the requirements set forth in SCR 22.26.

       ¶6     The   Board     of   Bar   Examiners     filed      a    memorandum      on

January 6, 2016, stating that Attorney Jaconi was currently in

compliance     with     the   court's    CLE    and   ethics      and       professional
responsibility requirements.               The Office of Lawyer Regulation

(OLR) filed a response to the petition for reinstatement on

May 26, 2016.       The OLR's response stated that the OLR's director

did not oppose Attorney Jaconi's petition for reinstatement.

       ¶7     The referee was appointed on January 14, 2016.                            A

public hearing was held on July 13, 2016.                    Attorney Jaconi was

the only witness to testify.               The referee issued his report and

recommendation on August 9, 2016, and concluded that Attorney
Jaconi has demonstrated by clear, satisfactory, and convincing
                                           3
                                                                             No.     2003AP2039-D



evidence       that      he     has    met    the       criteria       set    forth     in    SCR

22.31(1)(a)-(d).              Accordingly, the referee recommended that the

petition be granted and Attorney Jaconi's license to practice

law in Wisconsin be reinstated.                        The referee noted that Attorney

Jaconi testified at the hearing that he had met all of the

requirements for reinstatement.                         The referee said the record

established by clear, satisfactory, and convincing evidence that

Attorney Jaconi has paid restitution in full as directed by this

court in its previous orders.                      Attorney Jaconi testified at the

hearing that if his license to practice law is reinstated, he

intends to continue working at his current job at ICS Cutting

Tools, Inc., and he also intends to work part-time under the

supervision        of    an     attorney      in       Green    Bay   representing,          among

others, individuals in criminal and small civil matters.

       ¶8      The      standards      that       apply    to    all    petitions       seeking

reinstatement after a disciplinary suspension or revocation are

set    forth      in    SCR     22.31(1).          In    particular,         the   petitioning

attorney must demonstrate by clear, satisfactory, and convincing
evidence that he or she has the moral character necessary to

practice law in this state, that his or her resumption of the

practice of law will not be detrimental to the administration of

justice      or    subversive         of    the    public       interest,      and    that     the

attorney has complied fully with the terms of the suspension

order       and    of     SCR     22.26.           In     addition,      SCR       22.31(1)(c)

incorporates the statements that a petition for reinstatement

must    contain         pursuant       to    SCR        22.29(4)(a)-(m).             Thus,     the


                                                   4
                                                                       No.    2003AP2039-D



petitioning       attorney      must      demonstrate         that      the       required

representations in the reinstatement petition are substantiated.

    ¶9      As in disciplinary proceedings, this court will affirm

a referee's findings of fact unless they are found to be clearly

erroneous.       Conclusions of law are reviewed de novo.                     See In re

Disciplinary Proceedings Against Banks, 2010 WI 105, ¶16, 329
Wis. 2d 39, 787 N.W.2d 809.            Upon review of the record, we agree

with the referee that Attorney Jaconi has established by clear,

satisfactory, and convincing evidence that he has satisfied all

the criteria necessary for reinstatement.                     Accordingly, we adopt

the referee's findings of fact and conclusions of law and we

accept     the    referee's      recommendation          to    reinstate          Attorney

Jaconi's    license      to    practice     law   in    Wisconsin.           We    further

determine, consistent with our general practice, that Attorney

Jaconi   should     be    required     to       pay    the    full    costs       of   this

reinstatement proceeding.

    ¶10     Finally,      we    note   that     Attorney      Jaconi's       license     to

practice law is also administratively suspended for failure to
pay dues to the State Bar of Wisconsin.                      Although we grant his

petition for reinstatement from the disciplinary suspension and

from the administrative suspension for noncompliance with CLE

requirements,      Attorney      Jaconi's        license      to     practice      law   in

Wisconsin remains administratively suspended for failure to pay

bar dues.     Attorney Jaconi must make arrangements with the State

Bar of Wisconsin to pay all applicable dues, assessments, and

fees before he resumes the active practice of law.                           He need not


                                            5
                                                            No.     2003AP2039-D



file a separate reinstatement petition with the State Bar of

Wisconsin.

      ¶11   IT IS ORDERED that Jevon Jones Jaconi's petition for

reinstatement of his license to practice law in Wisconsin from

the   disciplinary      suspension   and     from     the    administrative

suspension for noncompliance with CLE requirements is granted,

effective the day of this order.

      ¶12   IT   IS   FURTHER   ORDERED    that     Jevon   Jones     Jaconi's

license to practice law in Wisconsin remains administratively

suspended for failure to pay State Bar dues.

      ¶13   IT IS FURTHER ORDERED that within 60 days of the date

of this order that Jevon Jones Jaconi shall pay to the Office of

Lawyer Regulation costs in the amount of $2,830.82.

      ¶14   IT IS FURTHER ORDERED that compliance with all of the

terms of this order remain a condition of Jevon Jones Jaconi's

license to practice law in Wisconsin.




                                     6
    No.   2003AP2039-D




1